Title: From Benjamin Franklin to J.F. Frin & Co., 13 March 1780
From: Franklin, Benjamin
To: J.F. Frin & Co.


Gentlemen
Passy, March 13. 1780.
I beg pardon for detaining your Bills so long. It was occasioned by the greatest number we happened then to have upon hand, and the time necessary to examine them all. Yours are now sent to Mr. Grands, accepted as of the Day on which they were presented; excepting the Two drawn in favour of Nath. Terry for 18. Dollars, and nath Brown for 36. Those Gentlemen, cannot regularly be paid by me, unless you will indemnify me in Case of any future Demand. I have the honour to be, with respect, Gentlemen, Your most obedient and most humble servant
BF.
Messrs. J. J. Frin and Compe.
